EXHIBIT 10.1

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (“Amendment”) to the Amended and Restated Employment
Agreement (“Employment Agreement”) by and between Virgin Mobile USA, Inc. (the
“Company”) and Daniel H. Schulman (the “Executive”) dated as of January 1, 2008,
is entered into by the Company and the Executive on, and to be effective as of
December 12, 2008. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Employment Agreement.

W I T N E S S E T H

WHEREAS, the parties hereto desire to amend the Employment Agreement on the
terms set forth herein, including amendments to allow the Employment Agreement
to comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements contained in the Employment Agreement and
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged and accepted, the parties hereto hereby agree
as follows:

1.    Section 6 of the Employment Agreement is amended by adding the new
subsection (g) to the end thereof:

“(g)    For the avoidance of doubt, the provisions of this Agreement, including
the definitions of Change in Control, Cause, Good Reason, and Disability, shall
be incorporated as part of any Other Employment Term Awards and any cash
incentive awards made by the Company to Executive, as well as any related award
agreements. Except as otherwise specifically provided in the grant or other
agreement, in the event of any inconsistency between the terms and conditions
governing any Other Employment Term Awards or cash incentive awards and this
Agreement, the provisions of this Agreement shall govern.”

2.    Section 9(c)(iii)(B) of the Employment Agreement is amended by adding the
following language after the phrase “amount for the year”:

“(i.e., the aggregate for both semiannual periods)”

3.    Section 16(c) of the Employment Agreement is amended to add the following
sentence at the end thereof:

 



--------------------------------------------------------------------------------

“Any reimbursement of expenses incurred due to a tax audit or litigation shall
be made no later than the end of the calendar year immediately following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or, if no taxes are to be remitted, the
end of the calendar year following the calendar year in which the audit or
litigation is completed.”

4.    Section 16(d) of the Employment Agreement is amended to add the following
sentence at the end thereof:

“Notwithstanding the foregoing, any payment or reimbursement made pursuant to
Attachment A shall be paid to the Executive promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Executive or where no taxes are required to be
remitted, the end of the Executive’s calendar year following the Executive’s
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.”

5.    The first sentence of subsection (c) of Attachment A to the Employment
Agreement is amended to read as follows:

“For purposes of determining the amount of the Gross-up Payment, the Executive
shall be deemed to pay U.S. federal income taxes at the Executive’s actual
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-up Payment is to be made and state and local income taxes at the
Executive’s actual marginal rate of taxation in the state and locality of the
Executive’s residence for the calendar year in which the Company Payment is to
be made, net of the maximum reduction in U.S. federal income taxes which could
be obtained from deduction of such state and local taxes if paid in such year.”

6.    Attachment A to the Employment Agreement is amended by adding the
following new subsection (i) to the end thereof:

“(i)    This Attachment A is subject to Section 16 of this Agreement.”

Except as amended hereunder, all other terms and conditions of the Employment
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 and caused
the same to be duly delivered on their behalf as of the 12th day of December ,
2008.

 

VIRGIN MOBILE USA, INC.

By   /s/ Peter Lurie

EXECUTIVE

/s/ Daniel H. Schulman

DANIEL H. SCHULMAN